 In the Matter of ARMOUR & COMPANY OF DELAWAREand P. W. O.C.ON BEHALF OF THE UNITED PACKINGHOUSE WORKERS OF AMERICALOCAL No 184, AFFILIATED WITH THE C I O.Case No. K-3998 -Decided July 17, 1912Jurisdiction:egg dehydrating industryInvestigation and Certification of Representatives:existence of question re-fusal to accord petitioner recognition, election necessaryUnit Appropriate for Collective Bargaining:all production and maintenanceemployees, excluding supervisory employees, supervisoryengineer,policemen,watchmen,guards, andoffice and clerical employeesMr. Harry Brownstein,for the Board.-Mr. Marcus Whiting,of Chicago, Ill , for the Company.-Mr. H. R. Ballard,of Omaha, Nebr , for the United.Mr. Charles W. Schneider,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Packinghouse Workers OrganizingCommittee on behalf of United Packinghouse Workers of Amerca,Local No. 184, affiliated with the C. I. 0., herein called the United,alleging that a question affecting commerce had arisen concerningthe representation of employees of Armour & Company of Delaware,Dennison, Iowa, herein called the Company, the National Labor Re-lations Board provided for an appropriate hearing upon due noticebefore Robert F. Koretz, Trial Examiner. Said hearing was held atDennison, Iowa, on June 30, 1942.The Company and the Unitedappeared, participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are herebyaffirmedUpon the entire record in the case, the Board makes the following :42N L R B, No 119578 ARMOUR& COMPANY OFDELAWAREFINDINGS OF FACTITHE BUSINESS OF THE COMPANY579Armour & Company of Delaware is a Delaware corporation havingitsprincipal office and place of business in Chicago, Illinois.TheCompany operates an egg-bieaking and drying plant at Dennison,Iowa, which is the plant involved in this proceeding.The Dennisonplant uses monthly about 36,000 cases of eggs, approximately 20percent of.which is secured from sources outside the State of Iowa.The Company ships monthly from the Dennison plant to destina-outside the State of Iowa substantially its entire output, con-tionssisting of approximately 360,000 pounds of egg powder.The Company admits that it is engaged in interstate commerce atthe Dennison plant.II.THE ORGANIZATION INVOLVEDPackinghouse Woikers Organizing Committee is a labor organiza-tion affiliated with the Congiess of Industrial Organizations admit"ting to membership employees of the Company. Local No. 184,United Packinghouse Workers of America, is an affiliate of Packing-houseWorkers Organizing Committee at the Dennison, Iowa, plantof the Company.III.THEQUESTIONCONCERNING REPRESENTATIONOn or about April 8, 1942, the United requested the Company torecognize it as the sole collective bargaining representative at theDennison plantOn or about April 14, the Company informed theUnited that it would not recognize the United as such representativeuntil it had been certified by the BoardA report of the Regional Director, introduced into evidence atthe hearing, indicates that the United represents a substantial num-ber of employees within the unit which we hereinafter find to beappropriate 1We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations ActIV. THE APPROPRIATE UNITIn accordance with the contention of the United, which the Com-pany does not oppose, we find that all production and maintenance'The United submitted to the Regional Director 150 membership-application cards, allbearing apparently genuine original signaturesEight of the cards were undated,100 datedinMarch, and 42 in April 1942, 138 of the 150 signatures were the names of persons onthe Company'sMay 29, 1942, pay roll,listing 151 employees within the appropriate unit. 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees of the Company's Dennison, Iowa, plant, excluding super-visory employees, the supervisory engineer, policemen, watchmen,guards, and office and clerical employees, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-tollperiod immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section P (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Aiticle III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain iepresenta-,tives for the purposes of collective bargaining with Armour & Com-pany of Delaware, Dennison, Iowa, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction of Election, under the direction andsupervision of the Regional Director for the Eighteenth Region,acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Section 9, of said Rules and Regu-lations, among the employees of the Company in the unit found to,be appropriate in Section IV, above, who were employed during thepay-roll period immediately preceding the date of this Direction ofElection, including employees who did not work during such pay-rollperiod because they were ill or on vacation or in the active militaryservice or training of-the United States, or temporarily laid off, butexcluding any who- have since quit or been discharged for cause, todetermine whether or not they desire to be represented for the pur-poses of collective bargaining by Packinghouse Workers OrganizingCommittee, United Packinghouse Workers of America, Local No.184, affiliated with the Congress of Industrial Organizations.MR. GERARD D REILLY took no part in the consideration of theabove Decision and Direction of Election